May 24, 2016




                                 JUDGMENT

                 The Fourteenth Court of Appeals
 JOSE GERARDO PADILLA, GIOVANNA PADILLA AND HOUSTON BEST
    FOODS & SERVICES, LLC D/B/A DONERAKI FULTON, Appellants

NO. 14-14-00938-CV                          V.

 METROPOLITAN TRANSIT AUTHORITY OF HARRIS COUNTY, Appellee
              ________________________________

       This cause, an appeal from the judgment in favor of appellee, Metropolitan
Transit Authority of Harris County, signed October 21, 2014, was heard on the
transcript of the record. We have inspected the record and find error in the
judgment. We therefore order the order of the court below dismissing appellants’
inverse condemnation claim based on a temporary, total denial of access to their
restaurant REVERSED and REMAND the cause for proceedings in accordance
with the court's opinion.

      We further order that all costs incurred by reason of this appeal be paid by
appellee, Metropolitan Transit Authority of Harris County.

      We further order this decision certified below for observance.